      Case 1:19-cv-00456-ACK-WRP Document 2 Filed 08/23/19 Page 1 of 1                                                                PageID #: 20
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   U.S. DISTRICT COURT, DISTRICT OF HAWAII
DOCKET NO.                          DATE FILED                            300 ALA MOANA BLVD., RM. C-338, HONOLULU, HI 96850
        19-cv-00456                           8/23/2019
PLAINTIFF                                                                             DEFENDANT
Bodyguard Productions, Inc.                                                           Pacific DirectConnect, Inc.




       COPYRIGHT
                                                                TITLE OF WORK                                                 AUTHOR OR WORK
    REGISTRATION NO.

1 PAu 3-844-508                      The Hitman's Bodyguard                                                         Bodyguard Productions, Inc.

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                 AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                        DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                               DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
